Atkinson, J.
The evidence in this ease was sufficient to authorize a finding that the fire which injured the plaintiff’s property was communicated from the defendant’s engine; and it was erroneous for the court to grant a nonsuit. See Port Royal Ry. Co. v. Griffin, 86 Ga. 172 (12 S. E. 303) ; Central Ry. Co. v. Trammell, 114 Ga. 312 (40 S. E. 259) ; Southern Ry. Co. v. Herrington, 128 Ga. 438 (57 S. E. 694).

Judgment reversed.


All the Justices •concur.

II. A. Mathews and O. L, Shepard, for plaintiff.
'Wimberly & Jordan, for defendant.